DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (EP 3144058).
Regarding claims 1, 3, 4, 6, 8, and 10-11; Walters et al. teaches a method for preparing solid microcapsules, comprising the steps of: a) adding under agitation a composition C1 comprising at least one active material to a cross-linkable liquid composition C2,wherein the active material is not an additive to be used in the lubricant, fuel or bitumen industries, or in drilling sludges or muds, or an additive to be used in oil exploration/production, composition C1 and composition C2 being immiscible with each other, so that a first emulsion is obtained, said first emulsion comprising droplets of composition C1 dispersed in composition C2; b) adding under agitation the first emulsion obtained in step a) to a liquid composition C3, composition C3 and composition C2 being immiscible with each other, so that a second emulsion is obtained, said second emulsion comprising droplets dispersed in composition C3; c) loading the second emulsion obtained in step b) in a mixer which applies a homogeneous controlled shear rate to said second emulsion, said shear rate being from -1 to 100 000 s-1, so that a third emulsion is obtained, said third emulsion comprising droplets dispersed in composition C3; and d) cross-linking the droplets obtained in step c), so that solid microcapsules dispersed in composition C3 are obtained [0017].
In a preferred embodiment, Walters et al. teaches an encapsulation method comprising a composition comprising oil/wax (active ingredient; C1) emulsion in a composition C2 comprising CN981® (M1; has an average molecular weight less than 5000 g/mol), 10% by weight of hexanediol diacrylate (M2 and crosslinking agent, reads on both, wherein the two compounds are not explicitly required to be different; has an average molecular weight less than 5000 g/mol and an ester bond), and Darocure® 1173 (photoinitiator, molecular weight less than 5000 g/mol) while mixing (E1) [0177-0180].  Walters et al. teaches adding the C1-C2 emulsion (E1) to a composition C3 (ExxonMobil® PAO 100; viscosity 2990 ± 44 mPa.s at 25°C) [0177, 0181], wherein a double emulsion C1-C2-C3 (E2) is formed [0181].  Walters et al. teaches the double emulsion (E2) was based through a Couette-geometry mixer corresponding to a shear rate of 2083 s-1, wherein a monodisperse double emulsion C1-C2-C3 (E3) was formed [0182].  Walters et al. teaches the monodisperse double emulsion (E3) was subjected to UV irradiation to polymerize the microcapsules (polymerizing C2 resulting in microcapsules dispersed in C3) [Ex1].  Walters et al. teaches the viscosity of composition C2 is from 500 to 100,000 mPa.s at 25°C [0080].
Regarding claim 2; Walters et al. teaches a ratio of C1:C2 was 1:4, thus a volume fraction of 0.25 (as calculated by Examiner) [0181].
Regarding claim 5; Walters et al. does not require a molecule having no reactive function in C2, thus is present in an amount of 0% by weight [Ex1].
Regarding claim 12; Walters et al. teaches solid microcapsules having a diameter of 1.85± to 2.17± microns and a shell thickness of 0.29 to 0.32 microns [0187].  Walters et al. does not teach a pore size, thus the Examiner assumes a pore size of 0 (i.e. less than 1 nm).
Regarding claim 13; Walters et al. teaches an object of the present invention is also a method for releasing an active material, comprising a step of applying a mechanical shear stress to a composition comprising a series of solid microcapsules [0176].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (EP 3144058), as applied to claim 1 above.
	Walters et al. teaches the basic method for the preparation of solid microcapsules, as set forth above, with respect to claim 1.
	Regarding claim 7; Walters et al. teaches shear rate being from 1,000 s-1 to 100,000-1 [0017], however fails to teach a shear rate of less than 1,000 s-1.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  At the time of filing, a person of ordinary skill in the art, would expect a composition subjected to a shear rate of 1,000.1 s-1 and 999.9 s-1 (less than 1000 s-1) to have the same properties.
	 
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (EP 3144058), as applied to claim 1 above, and further in view of Teratani et al. (US Serial No. 2010/0180995)
	Walters et al. teaches the basic method for the preparation of solid microcapsules, as set forth above, with respect to claim 1.
	Regarding claim 9; Walters et al. fails to teach an embodiment that does not comprise a photoinitiator.  A person of ordinary skill in the art understands that the polymerization of acrylate-based compounds can be conducted in the absence of light irradiation and photoinitiators (i.e. polymerization of acrylate-based compounds can be achieved by thermal initiator and thermal initiators).  At the time of filing, a person of ordinary skill in the art, would have found it obvious to polymerize the acrylate-based compounds of Walters et al. without the addition of photoinitiators (i.e. in the presence of thermal initiators and heat), and would have been motivated to do so since thermal polymerization is a known alternative polymerization mechanism for acrylate-based compounds, with reasonable expectation of success.  Teratani et al. teaches acrylate-based compounds are readily polymerizable without the presence of photoinitiators, via thermal polymerization mechanisms [Ex 2-7; T1].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, and 6-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-10 of copending Application No. 16/613178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the same art specific subject matter, namely a method for producing solid microcapsules and a series of microcapsules thereof.  The essential difference between the instant application and the copending application is that the instant application further requires at least one monomer or polymer M2.  However, absent a requirement that the monomer or polymer M2 must be separate and distinct from the crosslinking agent; it is the Examiner’s position that the crosslinking agent of the copending application reads on both the monomer or polymer M2 and the crosslinking agent.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.
A second difference between the instant application and the copending application, with respect to the microcapsules of instant claim 12, is that the instant application further requires “said solid shell comprising pores with a size less than 1 nm.”  The copending application is silent with respect to this feature, thus the Examiner is assuming that the shell comprises a pore size of 0 (less than 1 nm). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767